Citation Nr: 1441131	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  06-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an extraschedular total rating due to individual unemployability caused by service-connected disabilities (TDIU), prior to February 4, 2009.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from February 1999 to December 2000.  She also had service in the National Guard from November 2001 to December 2003.

In August 2005, the RO granted the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent rating, effective December 6, 2004.  

In a March 2011 rating decision, the RO raised the Veteran's rating for PTSD with depression to 30 percent, effective July 21, 2005 and to 70 percent, effective February 4, 2009.  In addition, the RO found that the Veteran was entitled to a TDIU, effective February 4, 2009.  The Veteran disagreed with the effective date for her TDIU and appealed to the Board of Veterans' Appeals (Board).  

In March 2013, the Board remanded the case for further development.  The Board directed the VA Appeals Management Center (AMC) in Washington, D.C. to notify the Veteran of the information and evidence necessary to substantiate a claim of entitlement to a TDIU on an extraschedular basis prior to February 4, 2009.  Following the requested development the AMC denied that claim.  Thereafter, the case was returned to the Board for further appellate action.

After reviewing the record, the Board finds that additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when, as in this case, there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  

Effective February 4, 2009, the Veteran had a combined schedular rating of 70 percent due the following service-connected disabilities:  PTSD, evaluated as 70 percent disabling; chronic maxillary sinusitis with allergic and vasomotor rhinitis, evaluated as 10 percent disabling; and a left pulmonary nodule, evaluated as noncompensable.  Those ratings provided the basis for the TDIU, effective February 4, 2009.  

Prior to February 4, 2009, the Veteran did not meet the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2013).  If a veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a) , the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2013); Fanning v. Brown, 4 Vet. App. 225 (1993).  

In August 2005, an Administrative Law Judge with the Social Security Administration awarded the Veteran Social Security Disability benefits.  The Administrative Law Judge found that the Veteran's disabilities consisted of major depression, PTSD, and alcohol dependence in partial remission.  

Because there is some evidence of record indicating that prior to February 4, 2009, the Veteran may have been unemployable due to her service-connected disabilities, the Board finds that referral to the Director of the Compensation Service is warranted.  38 C.F.R. § 4.16(b) (2013).




Accordingly, the case is REMANDED for the following actions:

1.  In May 2013, the AOJ asked the Veteran to complete a VA Form 21-8940 in conjunction with her claim and she did not do so.  As this case is already being remanded for other development, afford her another opportunity to submit a VA Form 21-8940.  

2.  Refer the Veteran's TDIU claim to the Director of the Compensation Service, for extraschedular consideration prior to February 4, 2009.  See 38 C.F.R. §4.16(b) (2013).  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matter which the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



